Exhibit 10(h)

[Tenet Healthcare Corporation Letterhead]

November 27, 2006

Personal & Confidential

Dr. Stephen Newman
13 Newcastle Lane
Laguna Niguel, CA  92677

Dear Dr. Newman:

I am pleased to confirm the details of your promotion to become Tenet’s Chief
Operating Officer with a start date of January 1, 2007.  You will report to
Trevor Fetter, President and CEO and you will office at Tenet’s Corporate Office
in Dallas, Texas.   Accordingly, you will continue to be eligible for the
following compensation and benefits package.

1.               Compensation and Benefits

a.                           Base Compensation:  Your base salary rate will be
$700,000 per year, payable bi-weekly.  Your salary will be reviewed during the
next applicable merit cycle.

b.                          Annual Incentive Plan:  You remain eligible for an
annual incentive bonus according to the terms of the Tenet Annual Incentive Plan
(AIP).  Your Target Award under the AIP is 90% of your annual salary.

c.                           Car Allowance: You will receive an annual
automobile allowance of $20,800 paid bi-weekly.

d.                          Stock Incentives:  Upon promotion, we would
recommend that the Compensation Committee of the Board of Directors approve a
one time equity grant of 50,400 RSUs.  This is the difference between the
75th and 50th percentile of market.  You would be eligible for the ongoing
equity grant provided by your role in February/March 2007.  Given the current
Board guideline of 50th percentile of market, this would equate to a grant of
315,000 option equivalents (equal to 126,000 RSUs).

e.                           Benefits:  You will continue to be eligible to
participate in Tenet’s benefit program which provides health, life, dental,
vision and disability insurance coverage.  In addition, we will provide you “in
network” pricing or the financial equivalent of “in network” pricing for
services provided at USC/Norris related to your spouse’s ongoing medical
treatment.

f.                             Severance Protection Agreement: You will continue
to be eligible under the Executive Severance Plan (ESP) under the same terms as
provided for in your plan agreement executed in July, 2006.

g.                          SERP:  You will remain a participant in the
Supplemental Executive Retirement Plan (SERP) which provides enhanced
retirement, disability and life insurance benefits.


--------------------------------------------------------------------------------


Dr. Stephen Newman
11/21/06
Page 2 of 3

h.                          Relocation:  Tenet’s goal is to make your relocation
process as smooth as possible.  Therefore, it is very important that you first
contact Shelley Giles, Tenet’s Relocation Director, at 469-893-6131, to initiate
your relocation benefits, prior to any relocation activities, e.g. marketing
and/or selling your home.

An itemized list of your relocation benefits is attached. After review, please
initial these pages and return with your signed offer letter.

If you voluntarily terminate your employment within twenty-four (24) months of
your start date in the new position, you will be required to reimburse Tenet on
a pro-rated basis for such relocation expenses paid to you or on your behalf
(including any gross-up).  The amount due is reduced 1/24th for each full month
you remain employed by Tenet within the initial 24-month period (for example,
50% in the case of a voluntary termination at the end of one year).

In addition, you agree that upon acceptance of the COO role you and your family
would move to the Dallas area in an accelerated timeline.  Specifically, we
would anticipate you to list your current residence within 30 days of the
effective date of your promotion, and use best efforts to permanently relocate
you and your family to the Dallas area within 90 days of the effective date. 
Tenet would provide you a relocation package that would include a provision for
capital gains tax related to the sale of your home, if incurred.

2.               Employment Status

a.                           Compliance with Tenet Policies, Rules and
Regulations:  By signing this letter below, you agree to abide by all Tenet
Human Resources and other policies, procedures, rules and regulations currently
in effect or that may be adopted from time to time, including the Tenet
Performance Management policy and the Tenet Standards of Conduct.  To the extent
that any such policies, rules or regulations, or any benefit plans in which you
are a participant, conflict with the terms of this letter, the actual terms of
those policies or plans shall control.

b.                          Ethics Training: All Tenet employees are required to
attend an initial ethics class within their first 120 days of employment, as
well as a refresher course every fiscal year.  Please see your Human Resources
representative for more information on class times and dates, or access the
company Intranet site (eTenet) for additional information.

c.                           Standards of Conduct:  As an employee of Tenet, you
agree to abide by Tenet’s Standards of Conduct, which reflect Tenet’s basic
values of high-quality, cost-effective health services; honesty,
trustworthiness, and reliability in all relationships; leadership in the
development of partnership arrangements with providers of health services; good
corporate citizenship of the communities where Tenet provides services; pursuit
of fiscal responsibility and growth; compliance with all applicable rules,
regulations, policies and procedures; and fair treatment of employees.

d.                          Conflict Resolution:  As a condition of employment,
you agree to abide by Tenet’s Fair Treatment Process which includes final and
binding Arbitration as a resolution to any grievance that results out of your
employment or termination of employment.


--------------------------------------------------------------------------------


Dr. Stephen Newman
11/21/06
Page 3 of 3

Finally, your employment with the company will be on an at-will basis which
means that either you or the company may terminate the employment relationship
with or without notice or with or without cause at any time.  The term “cause”
as used above shall include, but not be limited to, dishonesty, fraud, willful
misconduct, self dealing or violation of the company’s Standards of Conduct,
breach of fiduciary duty (whether or not involving personal profit), failure,
neglect or refusal to perform your duties in any material respect, violation of
law (except traffic violations or similar minor infractions), violation of the
company’s Human Resources Operations or other Policies, or any material breach
of this agreement; provided, however, that a failure to achieve or meet business
objectives as defined by the company shall not be considered “cause” so long as
you have devoted your best and good faith efforts and full attention to the
achievement of those business objectives.

Dr. Newman, assuming these terms are agreeable, please sign this letter
indicating your acceptance and return to me.

Congratulations, Dr. Newman, this is an important recognition in your career
growth with Tenet and I wish you success in your new position.

Sincerely,

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

/s/ Cathy Fraser

 

/s/ Stephen Newman

 

11/27/06

 

 

 

 

 

 

 

Cathy Fraser

 

Dr. Stephen Newman

 

Date

SVP HR

 

 

 

 

 


--------------------------------------------------------------------------------